IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 98-60509
                          Conference Calendar


JOHN JOSEPH DEDEAUX, SR.,

                                             Plaintiff-Appellant,

versus

CAPTAIN BANNISTER; SHERRIE PHILLIPS; EMMITT L. SPARKMAN, Warden;
JUSTIN HALL; TODD GUELKER; PAULA GUELKER; E. G. NEALS; VERA
SPEARS; WILLIAM PERRY; LIONEL SIMON; WILLIE GILLOM; JACKIE MOORE;
JACQUELINE SIMS; RONALD WILLIAMS; SALLY SPENCER; DAVID HELMIC;
JOHN SMITH; SHERMAN BUFORD; DOCTOR WELCH,

                                             Defendants-Appellees.

                          - - - - - - - - - -
             Appeal from the United States District Court
               for the Northern District of Mississippi
                       USDC No. 3:97-CV-159-S-A
                          - - - - - - - - - -

                             June 15, 1999

Before EMILIO M. GARZA, BENAVIDES, and PARKER, Circuit Judges.

PER CURIAM:*

     Mississippi prisoner John Dedeaux, No. 93417, appeals from

the district court’s dismissal as frivolous of his civil rights

complaint.     Dedeaux’s complaint alleged that he suffered an

adverse reaction to medicine prescribed for a bladder infection

and that his attempts to file an administrative remedy procedure

(ARP) complaining of this problem were thwarted by unknown

persons; that, after defendant Todd Guelker filed false

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 98-60509
                                 -2-

disciplinary charges against him, Dedeaux was confined in a

shower stall for several hours until a disciplinary cell became

available; that his confinement in the shower stall exacerbated a

congenital problem with his left knee; that he was denied

appropriate medical treatment for his knee; and that he was

required to perform work which was inconsistent with his medical

limitations.

     By failing to address in his appellate brief the problems

related to his bladder infection, his inability to file an ARP,

the allegedly false disciplinary charges filed by defendant

Guelker, or the allegedly inappropriate work assignments he

received, Dedeaux has abandoned these issues.     See Yohey v.

Collins, 985 F.2d 222, 223-24 (5th Cir. 1993); Brinkmann v.

Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.

1987); FED. R. APP. P. 28(a)(9)(A).

     Dedeaux does not suggest that his relatively brief

confinement in the shower stall was cruel and unusual punishment

per se, and this court has held that a short period of

confinement under unpleasant conditions does not violate the

constitution.    See Davis v. Scott, 157 F.3d 1003, 1004-06 (5th

Cir. 1998).    Nothing in the record suggests that the defendants

exhibited deliberate indifference to a serious medical problem

when they confined Dedeaux in the shower stall.     Farmer v.

Brennan, 511 U.S. 825, 837 (1994).    Dedeaux received

constitutionally adequate medical treatment.    His disagreement

with that treatment will not support a § 1983 claim.     Varnado v.

Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991).
            No. 98-60509
                 -3-

AFFIRMED.